14-844
     Dewi v. Lynch
                                                                                BIA
                                                                        A099 686 953
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 5th day of May, two thousand fifteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            GUIDO CALABRESI,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   NILA SARI DEWI,
14            Petitioner,
15
16                   v.                                        14-844
17                                                             NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,*
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                 Thomas V. Massucci, New York, New
24                                   York.


              *
          Pursuant to Federal Rule of Appellate Procedure
     43(c)(2), Attorney General Loretta E. Lynch is automatically
     substituted for former Attorney General Eric H. Holder, Jr.
 1   FOR RESPONDENT:                    Joyce R. Branda, Acting Assistant
 2                                      Attorney General; Kohsei Ugumori,
 3                                      Senior Litigation Counsel; David
 4                                      Schor, Trial Attorney, Office of
 5                                      Immigration Litigation, United
 6                                      States Department of Justice,
 7                                      Washington, D.C.
 8
 9         UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13         Petitioner     Nila   Sari    Dewi,       a   native     and       citizen    of

14   Indonesia, seeks review of a February 28, 2014, decision of

15   the BIA denying her motion to reopen.                     In re Nila Sari Dewi,

16   No. A099 686 953 (B.I.A. Feb. 28, 2014).                         We assume the

17   parties’     familiarity      with        the       underlying           facts     and

18   procedural history in this case.

19         We review the BIA’s denial of Dewi’s motion to reopen

20   for abuse of discretion.           Ali v. Gonzales, 448 F.3d 515, 517

21   (2d   Cir.   2006)    (per    curiam).              The    agency        abuses    its

22   discretion     if     its     decision          “provides           no      rational

23   explanation, inexplicably departs from established policies,

24   is devoid of any reasoning, or contains only summary or

                                           2
 1   conclusory     statements.”   Ke       Khen       Zhao   v.   U.S.       Dep’t   of

 2   Justice, 265 F.3d 83, 93 (2d Cir. 2001) (internal citations

 3   omitted).

 4        There is no dispute that Dewi’s December 2013 motion to

 5   reopen is untimely and number barred because the BIA issued

 6   a final order of removal in 2010 and it was Dewi’s second

 7   motion.      8 U.S.C. § 1229a(c)(7)(A) (allowing one motion to

 8   reopen), (C)(i) (requiring motion to be filed within 90 days

 9   of   final   administrative   order);         8    C.F.R.     §   1003.2(c)(2)

10   (same).      Although the time and number limitations do not

11   apply if the motion “is based on changed country conditions

12   arising in the country of nationality or the country to

13   which removal has been ordered, if such evidence is material

14   and was not available and would not have been discovered or

15   presented      at   the   previous       proceeding,”                8     U.S.C.

16   § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii),

17   the BIA reasonably concluded that Dewi failed to show such a

18   change.

19        Dewi challenges the BIA’s conclusion that she failed to

20   demonstrate worsened conditions in Indonesia.                      The expert

                                        3
 1   affidavit from Dr. Jeffrey Winters states that Indonesia has

 2   seen a rise in violent attacks on Christians and that the

 3   government is unwilling to prevent these attacks.                              However,

 4   much of the affidavit is devoted to discussion of events

 5   prior to Dewi’s 2009 merits hearing.                          This evidence was

 6   therefore available at that hearing and is not new evidence

 7   or evidence of any change.                8 U.S.C. § 1229a(c)(7)(C)(ii);

 8   Matter of S-Y-G-, 24 I. & N. Dec. 247, 253 (BIA 2007).

 9   Another portion is devoted to attacks on the Adhmadiyah, a

10   minority sect of Islam to which Dewi does not belong, and is

11   therefore      not    material       to     Dewi’s        claim.         8    U.S.C.    §

12   1229a(c)(7)(C)(ii).          While the affidavit describes several

13   incidents of religious discrimination and violence in 2009

14   and 2010, as well as an uptick in violence between 2010 and

15   2012,    the    BIA    did     not    err      in    finding       these       isolated

16   incidents      insufficient      to       show      changed      conditions;         Dewi

17   submitted voluminous evidence of discrimination, threats,

18   and   violence       against    Christians           at    her     merits      hearing.

19   Norani   v.    Gonzales,       451 F.3d 292,      294     (2d       Cir.   2006)

20   (requiring new evidence on motion to reopen); Matter of S-Y-

                                                4
 1   G-,    24   I.    &    N.    Dec.     at    257     (requiring         comparison       of

 2   conditions at time of hearing with those at time of motion).

 3          Moreover,       while       Dewi    argues    that    the       BIA    failed    to

 4   consider this evidence in detail, we do not require the

 5   agency to “expressly parse or refute on the record” each

 6   individual piece of evidence.                   Xiao Ji Chen v. U.S. Dep’t of

 7   Justice, 471 F.3d 315, 338 n.17 (2d Cir. 2006).                              Nor is Dewi

 8   correct that the agency was required to give great weight to

 9   Dr. Winters’s affidavit because of his expertise.                                Id. at

10   342.    Because the BIA gave adequate consideration to Dewi’s

11   evidence     and      reasonably          found    that     it    did    not     show    a

12   material change in conditions, the agency did not abuse its

13   discretion       in    denying       Dewi’s       untimely       and   number     barred

14   motion.     Ali, 448 F.3d at 517.

15          For the foregoing reasons, the petition for review is

16   DENIED.      As       we    have    completed       our   review,       any     stay    of

17   removal that the Court previously granted in this petition

18   is VACATED, and any pending motion for a stay of removal in

19   this petition is DISMISSED as moot.                    Any pending request for

20   oral argument in this petition is DENIED in accordance with

                                                 5
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




                                   6